DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment filed 4/28/16.  Claims 1-52 are pending. 
Claims 47-52 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Therefore, claims 1-46 are under examination. 
	This application claims priority to U.S. Patent Application No. 14/742,492, filed June 17, 2015, now U.S. Patent 10,584,344, provisional application 62/013,159 filed 6/17/2014. The first line requires updating. 

Information Disclosure Statement
Information disclosure statements filed 6/8/2022, 2/11/2022, 7/9/2021, 1/7/2021, 10/13/2020 and 12/3/2019 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as office actions and Search Reports have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Drawings
The drawings are objected to because Figure 10 is blurred and none of the details can be made out. This is true of claim 11.  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    438
    730
    media_image1.png
    Greyscale


Claim Objections
Claims 4, 6, 9, 10-14, 19, 21, 28, 29, 43 and 47-49 are objected to because of the following informalities:  in claim 4 the limitations should be --a human or a bovine--. To this end, each of the limitations in claim 9 requires an article “a”.  These amendments are necessary as each independent limitation requires its own article. This is true of claim 29 for “endogenous promoter”. Claim 43 should have the article --the-- prior to “composition”
The format of claims referencing SEQ ID NO:s should be amended. When referring to sequences of SEQ ID NO:s, reference should be, --the nucleotide (amino acid) sequence of SEQ ID NO:--. The SEQ ID NO: is a placeholder but the sequences require the nucleotide sequence of the SEQ ID NO:.  
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 27 has an endogenous promoter that directs expression while claim 28 has an endogenous promoter configured to direct expression of the same genes. 
Grammatically, claim 43 appears to have an unfinished action by reciting that the cell comprises an modification in which “ an inducible promoter that regulates expression of an essential protein”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “endogenous” in claim 27 is a relative term which renders the claim indefinite. The term “endogenous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the promoter is endogenous to the genes or the bacteria. This is true of claim 28.
Claim 27 recites the limitation "the inducible promoter" in claim 27.  There is insufficient antecedent basis for this limitation in the claim. This is true of claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 7, 8, 15-18, 20, 22, 23, 26-28, 41 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jan et al (US 20130108584).
Jan et al teach a recombinant Propionibacterium (¶ 0083). The bacterium can comprise sequences encoding a hormone or cytokine such as TNF or IL-10 (claim 8 and ¶0097). The vector is under control of a promoter such as an endogenous promoter or an inducible promoter). The sequences are human and are secreted (see e.g. ¶ 0066 and 0067).

Claims 1, 3, 4, 7, 8, 15-17, 26, 41 and 42 are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Raz et al (US 20140044677).
Raz et al teach a recombinant Propionibacterium acnes (¶0054). The bacterium can
comprise sequences encoding a cytokine such as hormones or IL-2 (¶0009 and 0120). The vector is under control of a promoter such as an endogenous promoter or an inducible promoter (see e.g. ¶0148). The sequences are human and are secreted (see e.g. ¶0094)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23, 26-29, 41 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raz (US 20140044677) or Jan et al (US 20130108584) in view of Kordyum et al (US 20020090678) or Ferguson et al (20080207515) Holtzmann et al (US 20080248477) or Rosen et al (US 20030175274) or Dack et al (US 20030199440) .
Raz and Jan et al teach that the foreign gene can encode any hormone or IL-10 but does not provide the sequence. 
Holtzmann teaches expression of IL-1o which is SEQ ID NO:5 in Holtzmann and matches SEQ ID NO:25. 
Kordyum et al teach somatotropin with SEQ ID NO:45 (see e.g. SEQ ID NO:9) is used for expression in bacteria (see e.g. abstract) which can be expressed under control of a lac promoter (see e.g. ¶ 0031). 
Ferguson et al teach that TGF-b with SEQ ID NO:69 is an important medicament (see e.g. abstract and SEQ ID NO:2). 
Rosen et al teach expression vectors for VEGF-2 which is SEQ ID NO:7 and can be expressed from an inducible promoter (see e.g. ¶0397). 
Dack et al teach expression of PDGF (SEQ ID NO:1) and EGF (SEQ ID NO:19) and FGF (SEQ ID NO:5) for expression in bacteria (see e.g. ¶ 0139).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element for another as in this case where Raz and Jan teach use of Propionibacterium as a host cell to express growth factors and hormones and a number of claimed hormones were known hormones as taught by Holtzmann et a, Kordyum et al, Ferguson et al, Rosen et al and Dack et al. Raz and Jan et al teach that it is within the ordinary skill of the art to express cytokines and hormones from Propionibacterium.  One would have been motivated to do so in order to receive the expected benefit of having desired sequences available.  Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 

Claims 24, 25, 30-40 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Raz (US 20140044677) or Jan et al (US 20130108584) in view of Kordyum et al (US 20020090678) or Holtzmann et al (US 20080248477) or Ferguson et al (20080207515) or Rosen et al (US 20030175274) or Dack et al (US 20030199440) as applied to claim Claims 1-23, 26-29, 41 and 42 above, and further in view of Fitz-Gibbon et al (J Invest Dermatol. 2013 September ; 133(9): 2152–2160) in view of Pel (US 20060183188), Israelsen et al (US 5,837,509), Mireau et al, (Appl Microbiol Biotechnol, 2005, pages 1-13), Munikumar et al,  and Brautaset et al (Microbial Biotechnology (2009) 2(1), 15–30).
Applicants claim a genetically modified bacteria as described in Jan et al but further comprising an acnes strain ribotype II or wherein the vector is inserted into a pathogenic gene 
Regarding claims 24 and 25, Fitz-Gibbon et al teach that P. acnes strains that are type II, ribotype 6 are known in the art (see e.g. page 4). This species has immunity against viruses, phage and plasmids (see page 5). 
Regarding claims 30-34, Pel et al teach construction of vectors that are then inserted into genes such as GAPDH (see e.g. ¶ 0140). 
Regarding claims 35-40 and 44-46, Mierau et al teach that regulated systems especially of essential genes provides a number of desirable effects. For example, analysis of gene function, control of toxic genes, high throughput screening for pharmaceuticals. A number of inducible systems are well known that include inducers that are peptides as well as sugars (see Brautaset et al). These genes are known (see Table on page 4 of Munikumar et al). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recombinant Propionibacterium of Raz and Jan et al with the modifications taught by Mireau, Brautaset and Munikumar as well as use the strains of Fitz-Gibbon and the vector of Pel. In KSR International Co. v. Teleflex lnc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized "the need for caution in granting a patent based on a combination of elements found in the prior art," (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that obviousness in part is predicated on use of particular known techniques and parts that are recognized as part of the ordinary capabilities of one skilled in the art.  In the instant case, it is accepted that generation of the recited cell lines is done applying a known component with a known method to improve the strain with predictable results.  As well, it is within the ordinary skill of the art to use available methodologies to perform strain improvements as well as vector improvements and one would have been motivated to do so in order as the ability to modify sequences by applying conventional methodologies. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-46 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-64 of U.S. Patent 10,583,344.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-64 of U.S. Patent 10,583,344. That is, the cited claims of U.S. Patent 10,583,344 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, U.S. Patent 10,583,344 is drawn to methods of using the claimed product in the instant claims.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,583,344, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,583,344, and thus improperly there would be possible harassment by multiple assignees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633